OPINION — AG — NO COUNTY MAY APPLY ANY PORTION OF THE "20 PERCENT MONIES" ALLOCATED UNDER 47 Ohio St. 1961 22.2 [47-22.2](E) TO ITS SINKING FUND UNLESS THE PROCEEDS OF OUTSTANDING COUNTY ROAD BONDS WERE USED TO MATCH FEDERAL FUNDS, AND THEN SUCH MONIES MUST BE APPLIED TO THE SINKING FUND TO THE EXTENT NECESSARY TO SATISFY THE REQUIREMENTS OF SUCH BONDS. AFTER SUCH BOND REQUIREMENTS ARE SATISFIED, THE BALANCE OF "20 PERCENT MONIES" IF ANY, MAY BE USED BY THE COUNTY TO MATCH AVAILABLE FEDERAL FUNDS FOR THE DESIGNATED PURPOSES, OR MAY BE FORFEITED TO THE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION), OR (IN VIEW OF THE 1963 AMENDMENT) THE SAME MAY BE USED FOR IMPROVING THE SURFACE OF COUNTY ROADS BY THE "CHIPS AND OIL" METHOD. CITE: OPINION NO. APRIL 19, 1957 — BURSON (HARVEY CODY)